NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12548

ANA ARIAS-VILLANO & others1    vs. CHANG & SONS ENTERPRISES, INC.,
                              & others.2



         Franklin.      November 5, 2018. - March 15, 2019.

  Present:    Gants, C.J., Gaziano, Lowy, Budd, Cypher, & Kafker,
                                 JJ.


             Labor, Overtime compensation.   Agriculture.



     Civil action commenced in the Superior Court Department on
November 17, 2015.

     The case was heard by Michael K. Callan, J., on motions for
summary judgment.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Susan E. Garcia Nofi (Leticia Medina-Richman also present)
for the plaintiffs.


    1  Jorge Alvarez, Noelia Gomez-Garcia, Beatriz Perez-
Hernandez, Marlyn Sosa-Saucedo, Edwin Merida-Lopez, Jacobo
Lopez-Funes, Adrian Cervantes-Acosta, Florindo Alvarado-Argueta,
David Pacheco-Herrera, Maria Soto-Aguilera, Ronaldo Carrillo-
Funes, Edilmar Morales-Matias, Reynaldo Morales-Morales, Rolando
Alvarado-Argueta, & Paulino Chaparro-Bravo.

    2   Sidney Chang and Tso-Cheng Chang.
                                                                    2


     Sandra E. Lundy (David G. Gabor also present) for the
defendants.
     Christopher J. Schulte, of the District of Columbia, for
American Mushroom Institute, amicus curiae, submitted a brief.
     William C. Newman & Harris Freeman, for American Civil
Liberties Union of Massachusetts & others, amici curiae,
submitted a brief.


     BUDD, J.   The issue in this case is whether the plaintiffs,

who work for the defendants' company that grows, harvests,

packages, and distributes bean sprouts, are entitled to overtime

pay for the hours they worked over forty each week under G. L.

c. 151, § 1A (overtime statute).   A judge of the Superior Court

determined that the work that the plaintiffs performed fell

under the agricultural exemption to the overtime statute, G. L.

c. 151, § 1A (19), and, on cross motions for summary judgment,

allowed the defendants' motion and denied the plaintiffs'.    We

conclude that, under the plain language of the statute and the

legislative history, the agricultural exemption does not apply

to the plaintiffs, and therefore, they are entitled to overtime

wages.3   Accordingly, we reverse the grant of summary judgment in

favor of the defendants and the denial of the plaintiffs'




     3 We acknowledge the amicus brief submitted by the American
Mushroom Institute, as well as the amicus brief submitted by the
American Civil Liberties Union of Massachusetts, Massachusetts
Law Reform Institute, Pioneer Valley Workers Center, United Food
and Commercial Workers Local 1459, University of Massachusetts
Labor Relations and Research Center, and Michael Wishnie.
                                                                      3


motion.    The plaintiffs' motion for summary judgment shall be

allowed.

    1. Background.     We set forth the material facts contained

in the judge's written decision on the motions for summary

judgment, supplemented with undisputed facts from the record.

Boazova v. Safety Ins. Co., 462 Mass. 346, 347 (2012).    The

defendants grow, harvest, package, and distribute bean sprouts

in a 44,000 square foot facility that operates year-round.      Ten

fifteen-by-fifty square foot rooms are dedicated to growing the

bean sprouts, a hydroponic operation that is mostly automated.

Beans are fed into machines that pasteurize them and then

discharge them into containers where they sprout without the use

of soil.   Computers monitor the sprouts and dispense water and

fertilizer into the containers when needed.

    The plaintiffs, who were employed by the defendants for

various periods of time from 2012 to 2015, were not involved in

the growing operations, but instead cleaned, inspected, sorted,

weighed, and packaged the bean sprouts.    They also cleaned the

facility and discarded waste.    The plaintiffs regularly worked

more than forty hours per week; some weeks they worked as many

as seventy hours.   However, the plaintiffs were never paid the
                                                                      4


overtime rate for the hours they worked in excess of forty hours

weekly.4

     The plaintiffs brought an action in the Superior Court,

claiming that the defendants, their former employers, failed to

pay them overtime wages as required by law.     The defendants

contended that the plaintiffs are not entitled to overtime wages

because their work falls under the agricultural exemption, which

states that the overtime pay requirement shall not apply to

those "engaged in agriculture and farming on a farm."     G. L.

c. 151, § 1A (19).

     Both parties moved for summary judgment.     The motion judge

allowed the defendants' motion and denied that of the

plaintiffs.   We granted the plaintiffs' application for direct

appellate review.

     2.    Discussion.   As the case was decided below on motions

for summary judgment on an undisputed record, "one of the moving

parties is entitled to judgment as a matter of law" (quotation

and citation omitted).    Massachusetts Insurers Insolvency Fund

v. Berkshire Bank, 475 Mass. 839, 841 (2016).     "The single issue




     4 Some plaintiffs were paid less than minimum wage for up to
two months at the beginning of their employment. Although this
rate would have violated the general minimum wage law and, after
January 1, 2015, the special minimum wage rate for agricultural
workers, the plaintiffs only allege violations of the overtime
statute.
                                                                     5


raised is one of statutory interpretation, and we review the

motion judge's decision de novo."     Id.

       a.   The overtime statute.   The overtime statute provides

that "no employer in the commonwealth shall employ any of his

employees in an occupation . . . for a work week longer than

forty hours, unless such employee receives compensation for his

employment in excess of forty hours at a rate not less than one

and one half times the regular rate at which he is employed."

G. L. c. 151, § 1A.

       The overtime statute was enacted in 1960 as a provision of

the minimum wage law, G. L. c. 151, which until that time did

not provide for overtime compensation.      See St. 1960, c. 813.

See also G. L. c. 151, §§ 1, 2, as amended through St. 1959, c.

190.   The purpose of the overtime statute was three-fold: "to

reduce the number of hours of work, encourage the employment of

more persons, and compensate employees for the burden of a long

workweek."    Mullally v. Waste Mgt. of Mass., Inc., 452 Mass.
526, 531 (2008).

       However, the overtime statute includes twenty categories of

exceptions from the overtime pay requirement that exempt work

performed in certain locations, see, e.g., G. L. c. 151, § 1A

(13) ("in a gasoline station"); certain types of work, see,

e.g., G. L. c. 151, § 1A (2) ("as a golf caddy, newsboy or child

actor or performer"); certain types of businesses, see, e.g.,
                                                                     6


G. L. c. 151, § 1A (11) ("by an employer licensed and regulated

pursuant to [G. L. c. 159A, motor vehicle common carriers]"); or

a combination of factors.    The agricultural exemption, at issue

here, applies to laborers "engaged in agriculture and farming on

a farm."   G. L. c. 151, § 1A (19).    Thus, the scope of the

agricultural exemption turns on the meaning of the phrase

"agriculture and farming."

    "Our primary duty is to interpret a statute in accordance

with the intent of the Legislature."     Pyle v. School Comm. of

S. Hadley, 423 Mass. 283, 285 (1996).    See Boston Police

Patrolmen's Ass'n v. Boston, 435 Mass. 718, 719-720 (2002), and

cases cited.   At the outset, we note that, "as a remedial

measure, the overtime statute must be broadly construed in light

of its purpose, which is in part to compensate for a long work

week."   Casseus v. Eastern Bus Co., 478 Mass. 786, 797 (2018).

Any exemptions are therefore to be construed narrowly.    See Wood

v. Executive Office of Communities & Dev., 411 Mass. 599, 604-

605 (1992).

    In determining the meaning of "agriculture and farming" as

used in G. L. c. 151, § 1A (19), we look first to definitions

provided in the chapter that apply to the overtime statute.        See

2A N.J. Singer & S. Singer, Statutes & Statutory Construction

§ 47:7 (7th ed. rev. 2014) ("When a legislature does define

statutory language, its definition usually is binding on courts,
                                                                    7


even if the definition varies from a term's ordinary meaning").

See also Stenberg v. Carhart, 530 U.S. 914, 942 (2000).     General

Laws c. 151, § 2, defines "[a]gricultural and farm work" as

"labor on a farm and the growing and harvesting of agricultural,

floricultural and horticultural commodities," "unless the

context clearly requires otherwise."5

     The definition refers to "growing and harvesting"

commodities but does not include postharvesting activities.

Thus, under the plain language of G. L. c. 151, § 2, the type of

work that the plaintiffs performed, i.e., cleaning, sorting, and

packaging the sprouts, does not fall within the scope of the

statute.    See Bulger v. Contributory Retirement Appeal Bd., 447
Mass. 651, 660 (2006), quoting Perez v. Bay State Ambulance &

Hosp. Rental Serv., Inc., 413 Mass. 670, 675 (1992)

("[statutory] definition [that] declares what a term means . . .

excludes any meaning that is not stated").

     b.    Legislative history.   A narrow interpretation of the

agricultural exemption is supported by the legislative history

of the minimum wage and overtime statutes.    See Commonwealth v.

Mogelinski, 466 Mass. 627, 633 (2013), quoting Wright v.


     5 Although G. L. c. 151, § 1A (19) uses the terms
"agriculture and farming," and G. L. c. 151, § 2 defines
"[a]gricultural and farm work," "when similar words are used in
different parts of a statute, the meaning is presumed to be the
same throughout." Booma v. Bigelow-Sanford Carpet Co., 330
Mass. 79, 82 (1953).
                                                                    8


Collector & Treas. of Arlington, 422 Mass. 455, 457-458 (1996)

(ordinary meaning given to words in statute   must be reasonable

and supported by purpose and history of statute).

     When originally enacted in 1947, the minimum wage statute

was explicitly inapplicable to "domestic service in the home of

the employer or labor on a farm" (emphasis added).   See St.

1947, c. 432.   The overtime statute, which was enacted in 1960

and worked in tandem with the minimum wage statute, similarly

excluded farm labor.6   See St. 1960, c. 813; G. L. c. 151, §§ 1A,

2, as amended through St. 1959, c. 190.   The agricultural

exemption, enacted seven years after the passage of the overtime

statute, was part of a legislative reform package entitled "An

act establishing minimum wage for farm workers and providing for

the annual inspection of farm labor camps."   See St. 1967,

c. 718.   As the title of the act suggests, the legislation was

intended to benefit farm workers by, among other things,

ensuring that they received a minimum wage.   See id. at § 3,

inserting G. L. c. 151, § 2A.

     The legislation was preceded by report of the Legislative

Research Council that detailed the struggles faced by migrant

farm laborers in the Commonwealth.   The Legislature commissioned


     6 Both the minimum wage and overtime requirements applied to
those employed only in an "occupation," which the Legislature
had defined in 1947 to exclude "labor on a farm." See St. 1947,
c. 432. See also St. 1960, c. 813.
                                                                     9


the report to better understand "what if any changes may be

necessary to improve the status of the migrant worker without

creating undue hardship on the Massachusetts farmer."     See 1967

Senate Doc. No. 1303, at 7.    Because of the seasonal nature of

the industry, migrant workers faced incomes below the poverty

level due to the lack of consistent, year-round employment.7      See

id. at 14-15 ("[the migrant worker] can expect to be unemployed

for as much as half the year").

     The report acknowledged opposition to providing overtime

pay to agricultural workers from employers, who argued that a

forty-hour work week was impractical given the time-sensitive

nature of growing and harvesting perishable fruits and

vegetables.   See id. at 28 ("If the overtime provisions of

current law are applied, employers may avoid night and overtime

work.    Thus, the full harvest may not be collected and of equal

importance the worker is denied a chance to earn extra money").

     Given these competing interests, St. 1967, c. 718, appears

to have been an attempt to balance the needs of workers and

employers.    Thus, St. 1967, c. 718, § 3, established a fair

minimum wage for agricultural workers, but St. 1967, c. 718,




     7 Migrant workers also suffered from isolation and
substandard living conditions in temporary settlements.     See
1967 Senate Doc. No. 1303, at 14-15.
                                                                    10


§ 1, exempted them from receiving overtime wages.     See G. L.

c. 151, §§ 1A (19), 2A.

    c.   Comparison to cognate Federal overtime provision.      The

defendants argue that this court should adopt the broad

definition of "[a]griculture" contained in the Federal overtime

provision.    We decline to do so.

    It is true that the Massachusetts overtime statute is

analogous to, and was patterned upon, the overtime provision of

the Federal Fair Labor Standards Act (FLSA), which similarly

requires that covered employees be paid an overtime rate for

hours worked in excess of forty hours per week, 29 U.S.C.

§ 207(a)(1).    See Swift v. AutoZone, Inc., 441 Mass 443, 447

(2004); Valerio v. Putnam Assocs. Inc., 173 F.3d 35, 40 (1st

Cir. 1999).    Even so, the two are not identical.   In fact, the

Massachusetts overtime statute was enacted, in part, to provide

overtime compensation for many of those workers not covered by

the FLSA.     See Swift, supra at 448-449.   Compare, e.g., G. L.

c. 151, § 1A (19), with 29 U.S.C. § 213(a)(6) and 29 U.S.C.

§ 213(b)(12)-(13).

    Unlike the minimum wage law, the FLSA defines

"[a]griculture" to include "farming in all its branches and

among other things comprises the cultivation and tillage of the

soil, . . . the production, cultivation, growing, and harvesting

of any agricultural . . . commodities . . . and any practices
                                                                  11


. . . performed by a farmer or on a farm as incident to or in

conjunction with such farming operations, including preparation

for market, delivery to storage or to market or to carriers for

transportation to market" (emphasis added).   29 U.S.C. § 203(f).

See 29 C.F.R. § 780.105 (July 1, 2018 ed.).

     We see no indication that the Legislature intended that the

FLSA definition of agriculture be applied to the agricultural

exemption of the Massachusetts overtime statute.   Indeed, the

history of the legislation leads to the opposite conclusion.

The House bill first introducing the agricultural exemption in

1967 referenced a broad definition of agriculture and farming

found in G. L. c. 128, § 1A, which is nearly identical to the

definition of agriculture in the FLSA.8   However, the statute

that was ultimately enacted contained a much more narrow




     8 The House bill that introduced the agricultural exemption
contained the following language: "laborer on a farm engaged in
agriculture and farming as defined in [G. L. c. 128, § 1A]."
See 1967 House Doc. No. 4653, at 3. The 1967 version of G. L.
c. 128, § 1A, defined farming and agriculture to "include
farming in all of its branches and the cultivation and tillage
of the soil, dairying, the production, cultivation, growing and
harvesting of any agricultural, floricultural or horticultural
commodities, the raising of livestock, the keeping and raising
of poultry, swine, cattle and other domesticated animals used
for food purposes, bees, fur–bearing animals, and any practices,
including any forestry or lumbering operations, performed by a
farmer, who is hereby defined as one engaged in agriculture or
farming as herein defined, or on a farm as an incident to or in
conjunction with such farming operations, including preparations
for market, delivery to storage or to market or to carriers for
transportation to market." See St. 1960, c. 181.
                                                                   12


definition of "agricultural and farm work," which can now be

found in G. L. c. 151, § 2, discussed supra.    For this reason,

we reject the defendants' suggestion that the Legislature

removed the reference to the broad definition of farming and

agriculture merely to make the statute "less wordy," and decline

to adopt the FLSA's definition of "agriculture" for the purposes

of the agricultural exemption.   See Globe Newspaper Co. v.

Boston Retirement Bd., 388 Mass. 427, 432-433 (1983), citing

International Fid. Ins. Co. v. Wilson, 387 Mass. 841, 854-855

(1983) (Where "the language of a statute differs in material

respects from a previously enacted analogous Federal statute

which the Legislature appears to have considered, a decision to

reject the legal standards embodied or implicit in the language

of the Federal statute may be inferred").

     3.   Conclusion.   By reading the plain language of the

exemption in G. L. c. 151, § 1A (19), narrowly to include only

the work of planting, raising, and harvesting crops,9 we give

effect to the statutory definition of agricultural and farm work

in G. L. c. 151, § 2, as well as to the legislative intent to

balance the interests of workers and employers.

     As the plaintiffs here were not "engaged in agriculture and

farming" within the meaning of the agricultural exemption, we


     9 We need not decide how the exemption should apply to
agricultural operations that do not involve crops.
                                                                  13


conclude that they were entitled to overtime pay for work

performed in excess of forty hours per week, as provided by the

overtime statute.10

     The judgment allowing the defendants' motion for summary

judgment and denying the plaintiffs' motion for summary judgment

is reversed.   The matter is remanded to the Superior Court for

further proceedings consistent with this opinion.

                                    So ordered.




     10Having determined that the plaintiffs were not "engaged
in agriculture and farming" as required by the agricultural
exemption, we need not here opine on whether the plaintiffs
performed their work "on a farm." See Somerset v. Dighton Water
Dist., 347 Mass. 738, 743 (1964) (conjunction in statute should
not be read as disjunctive unless it gives effect to recognized
legislative purpose).